DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 03/22/2021.  Claims 34, 41, and 48 have been amended and claims 39, 46, and 53 have been canceled. Claims 34-38, 40-45, 47-52, 53, and 54 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-38, 40-45, 47-52, 53, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,235,696 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,235,696 recite the entirety of limitations of claims 34-38, 40-45, 47-52, 53, and 54 of the instant application but .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 34-38, 40-45, 47-52, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0085804 to Leff in view of US Publication 2003/0120577 to Sakui.

Claims 34-40, 41-47, and 48-54 are method, computer program product, and apparatus claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 34:
Leff teaches:
A method comprising (Leff: ¶ [0024]):
providing a web-based interface configured for display at a merchant device and for receiving input of provider characteristic data (Examiner notes that a merchant operating a device reads on merchant device) (i.e. system provides a web based interface, for a merchant operating a device, to receive input of provider data) (Leff: ¶ [0038] “The system may be provided at a website. FIG. 3 is a flowchart showing an overview of the actions taken in using the system. When a merchant traverses the website, the system provides a main web page to the merchant, as shown in block 302. The main web page includes a link, button, or other user interface item to initiate the login process, as shown in block 302. The system receives a merchant request to login to the merchant's account, as shown in block 310. The system provides a web page or pane prompting merchant to enter login information, as shown in block 312. In another embodiment, the login information may be entered directly on the main web page and/or retrieved from a cookie or other storage location or system. The system receives and authenticates the merchant's login information, as shown in block 314.”);
receiving, via an input process at the web-based interface configured for display the merchant device (i.e. prompting merchant to enter information) provided by a promotion and marketing service configured to provide impressions to consumers offering one or more promotions describing at least a good or service being offered by a provider, the provider characteristic data, the provider characteristic data comprising provider name data indicative of a provider name (i.e. business address), provider category data indicative of a provider category (i.e. similar types of offers), and provider location data indicative of a provider location (i.e. business address) (Leff: ¶ [0039] "The system provides a web page prompting the merchant to enter information needed to create the new account, as shown in block 322. The system may require the name of the business along with an address, zip code and/or telephone number. The system may use this information to pull the earlier created merchant information from the merchant database. The system links the new merchant with merchant information stored in the earlier populated merchant database, as shown in block 322." Furthermore, as cited in ¶ [0145] "The results ;
upon completion of the input process, receiving input, via the web-based interface configured for display at the merchant device, instructing the promotion and marketing service to define provider margin data (i.e. merchant selects to track merchant performance over time) (Leff: ¶ [0057] “When view trends 426 is selected by a merchant, the system provides helpful visualization of the impact that actions have on the merchant's business as measured by selected metrics across time. The trends may be presented by the system as a system timeline chart. The system tracks actions taken by the merchant through the system as well as actions and external events to the system (price change, store remodeling, new product offerings, etc.) that are manually input into the system or captured by the system through crawling the Internet.”);
determining, by the processor, via access to a database, whether data indicative of one or more of a historical information margin and a provider structure margin is stored and available for access (i.e. monitor merchant database to determine if any changes or new information is available for the merchant) (Leff: ¶ [0037] “Much of the method to create a merchant database may be repeated to maintain and update the information in the database to keep it current and timely, and also to monitor and update for changes or activities of interest to a merchant, described below. The merchant database me be updated regularly by looping through the actions recited in blocks 220, 230 and 240, such as, for example, daily. The system may regularly monitor the merchant database for pertinent changes, as shown in block 250. In various embodiments, the system may daily, weekly, monthly, quarterly, etc. monitor the merchant database for: [a] changes, inconsistencies, corruptions, mistakes and the like in ;
determining, via a provider margin module and a processor, a provider profile margin, (the Applicant defines the term “provider margin” in ¶ [0022] as “Embodiments discussed herein may be configured to provide for determining a provider parameter, such as a provider margin or other terms associated with a transaction between a promotion and marketing service and one or more providers.” and again in ¶ [0023] "determining a provider margin, which MAY be defined by the percentage of revenue retained and/or received by a provider, such as a merchant, business owner, vendor, and/or the like, from the total amount of revenue received from a consumer in association with the purchase and redemption of a promotion.” Using the broadest reasonable interpretation, the Examiner interprets "provider margin" to be a return for promotion investment.) (i.e. projected average return for promotion investment and average results from similar types of offers, wherein provider profile margin includes online score based on exposure, reputation, and promotions) (Leff: ¶ [0145] "The results are also based in part on metrics provided by the system based on intelligence within the system, including: 1) the number of reachable consumers within the merchant's database or possible reachable merchants via the selected distribution channel or technology; 2) the average results from similar types of offers for other merchants (the metrics are anonymized as to the other businesses that data may be drawing from; 3) inputs requested directly from the merchant. These metrics may be changed by the merchant to allow for "what if' scenario analysis. These metrics may include: the number of offers redeemed, the average transaction dollar amount, the effective discount, the total cost of the distribution, the cost of ,
wherein the provider margin data is based on one or more of the provider characteristic data, the provider margin data being indicative of a provider margin for a promotion (i.e. provider margin data or merchant rating is determined by the inputs of historical margin data (historical performance), provider profile margin (merchant reputation) and promotion structure margin (promotions)) (Leff: ¶ [0170] “Online scores are based on data collected for the merchant's business within different component categories. The categories and category components may be amended, that is, added to and/or subtracted from, from time to time by the system as needed to reflect marketing effectiveness. The categories include, for example: exposure or visibility, reputation, promotions, and consumer interaction and communications. These categories are described in more detail below.”);
aggregating, utilizing a non-linear combination, the historical information margin, the provider profile margin, the promotion structure margin, […] to generate the provider margin data (Leff: ¶ [0170] “Online scores are based on data collected for the merchant's business within different component categories. The categories and category components may be amended, that is, added to and/or subtracted from, from time to time by the system as needed to reflect marketing effectiveness. The categories include, for example: exposure or visibility, reputation, promotions, and consumer interaction and communications. These categories are described in more detail below.”); and
presenting, via the system interface configured for display at the merchant device, the provider margin data in real-time upon receiving the instruction to calculate the provider margin data (i.e. system automatically tracks merchants actions to evaluate merchant performance) to the system interface (i.e. API) (Leff: ¶ [0058] “The system automatically tracks merchant marketing actions and/or allows for the capture of events and external actions by the system. Based on the tracking, the system evaluates and measures the impact of the marketing actions and events.” Furthermore, as cited in ¶ [0040] "In addition, the components and/or features offered by the system as a web page may be made available to merchants from other third party online and web-based systems via system integration using application interfaces (APIs) provided by the system.").
Leff does not explicitly disclose determining, via a provider margin module and a processor, a positive return on investment margin; and aggregating the positive return on investment margin to generate the provider margin data.
However, Sakui further discloses:
determining, via a provider margin module and a processor, a positive return on investment margin (i.e. business units are rated on monthly performance and risk associated with return of investment) (Sakui: ¶¶ [0145]-[0152] “FIG. 22 is a system flowchart showing monthly performance and risk on the entire business. The objects are to manage the business portfolio and issue an alarm when needed. Input data are as follows: Step 402 Database of financial information by business unit Step 404 Database of actual Macro Indexes. Step 418 Database of Base Information for Estimated Risk Data (Monthly). Step 422 Database of Expected operation profit and MEVA and ROI by business units. Step 420 WACC by business unit (based on past record). Step 428 WACC by business unit (based on estimated value). Step 424 Estimated ROT risk by business units (standard deviation).”); and 
aggregating, utilizing a non-linear combination, the positive return on investment margin to generate the provider margin data (i.e. combining all profits after tax in order for profits to be in the positive) (Sakui: Fig. 8; ¶ [0142] "Step 468 calculates the estimated ROI distribution using Monte Carlo simulation. This step uses the estimated ROI risk in Step 424 and the expected ROI, the expected operating profit and the expected MEVA in Step 422. Estimated ROI distribution is stored in Step 425."Probability of Profit After Tax Being in the Positive"  Furthermore, as cited in ¶ [0096] "Specifically, the horizontal axis represents the net operating profit after tax, while the vertical axis represents frequencies of corresponding values of the net operating profit after tax occurring. FIG. 8 is a diagram showing distribution of net operating profit after tax values tallied up for the entire period of a business plan for business unit A.").
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify Leff's determining provider margin using historical margin, provider profile margin, and promotion structure margin to include Sakui’s determining provider margin using positive return on investment margin. One would have been motivated to do this in order “more properly evaluate each business of an enterprise and to appropriately evaluate the future of a new business planned so as to meet the requirement of both the stockholders (investors) and creditors.” (Sakui: ¶ [0003]).
With respect to Claims 41 and 48:
All limitations as recited have been analyzed and rejected to claim 34. Claim 41 recites “a computer program product, the computer program product comprising a non-transitory computer-readable storage medium storing computer program code that, when executed by an apparatus, causes the apparatus to:” (Leff: ¶¶ [0026] [0027]) to perform the steps outlined in method claim 34. Claim 48 recites “an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least 

With respect to Claim 35:
Leff teaches:
The method of Claim 34, wherein determining of the provider margin data comprises: determining historical information margin data (i.e. determining historical data about the merchant) (Leff: ¶ [0080] "The merchant's reviews web page 800 may also include an area that displays the merchant's reviews score in relation to one or more competitors. In the example merchant's reviews web page 800, the system provides a reviews score comparison bar graph under the heading your review score 860. The reviews score comparison bar graph shown under the heading 860 includes the merchant's name, the name of three competitors and a bar graph showing the reviews score for the merchant and the three competitors. The system provided reviews score comparison bar graph allows merchants to readily understand how their reviews rate in comparison to their selected competitors.” Furthermore, as cited in ¶ [0071] “The merchant reviews area 820 also displays information summarizing the review being shown 824 and the average rating 826. The summary of the review may include a list of the web sites represented, raw numbers of neutral, positive and negative reviews, percentages of neutral, positive and negative reviews, and a total number of reviews from the websites represented.”);
determining provider profile margin data (i.e. determining profile data of the merchant) (Leff: ¶¶ [0170] [0171] “Online scores are based on data collected for the merchant's business within different component categories. The categories and category components may be amended, that is, added to and/or subtracted from, from time to time by the system as needed to reflect marketing effectiveness. ;
determining promotion structure margin data based on one or more redemption parameters of the promotion (i.e. determining structure of coupons based on redemption parameters) (Leff: ¶ [0129] “The system aggregates and makes available a library of coupons, discounts and promotion offers sortable by category and type of offer along with related performance/meta data related to the use of the offer. This customized library is integrated directly into the process of developing consumer promotions/offers, and the system provides visibility to meta data related the use of the promotion/offer, such as when it was last used, the responses received, such as the number of times redeemed or other measurable success rate by the system. This saves the merchant time and allows them to provide more effective promotions then otherwise possible.”);
aggregating the historical information margin, the provider profile margin, the promotion structure margin, […] to generate the provider margin data (i.e. aggregating scores to determine merchant margin data) (Leff: ¶ [0170] “Online scores are based on data collected for the merchant's business within different component categories. The categories and category components may be amended, that is, added to and/or subtracted from, from time to time by the system as needed to reflect marketing effectiveness. The categories include, for example: exposure or visibility, reputation, .
Leff does not explicitly disclose determining a positive return on investment margin based upon past promotions offered and the margin thresholds necessary for a positive return of investment in those past promotions.
However, Sakui further discloses determining a positive return on investment margin based upon past promotions offered and the margin thresholds necessary for a positive return of investment in those past promotions (i.e. determining positive ROI based on historical data and thresholds) (Sakui: ¶ [0145] “The system provides the promotion results modeler at the point of offer creation within the offer wizard. The results are derived by the system from the terms of the merchant created offer or offer selected from the offer library. The results are also based in part on metrics provided by the system based on intelligence within the system, including: 1) the number of reachable consumers within the merchant's database or possible reachable merchants via the selected distribution channel or technology; 2) the average results from similar types of offers for other merchants (the metrics are anonymized as to the other businesses that data may be drawing from; 3) inputs requested directly from the merchant. These metrics may be changed by the merchant to allow for "what if' scenario analysis. These metrics may include: the number of offers redeemed, the average transaction dollar amount, the effective discount, the total cost of the distribution, the cost of goods/services provided via the promotion, the average return for the promotion investment, and others. The outcome is a projected average return for the promotion investment based on the assumptions used.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify Leff's determining provider margin using historical margin, provider profile margin, and promotion structure margin to include Sakui’s determining a positive return 
With respect to Claims 42 and 49:
All limitations as recited have been analyzed and rejected to claim 35. Claims 42 and 49 do not teach or define any new limitations beyond claim 35. Therefore they are rejected under the same rationale.

With respect to Claim 36:
Leff teaches:
The method of Claim 35, wherein determining the historical information margin data comprises: accessing data indicative of previous provider margins given to providers of a same provider category and adjusting an aggregate of the previous provider margin data with an increase or decrease based on consumer review data indicative of consumer reviews of the provider (Leff: ¶ [0080] "The merchant's reviews web page 800 may also include an area that displays the merchant's reviews score in relation to one or more competitors. In the example merchant's reviews web page 800, the system provides a reviews score comparison bar graph under the heading your review score 860. The reviews score comparison bar graph shown under the heading 860 includes the merchant's name, the name of three competitors and a bar graph showing the reviews score for the merchant and the three competitors. The system provided reviews score comparison bar graph allows merchants to readily understand how their reviews rate in comparison to their selected competitors.” Furthermore, as cited in ¶ [0085] “The competitor reviews area 912 also displays information summarizing the reviews being shown 916 and ; and
accessing historical provider margin data for the provider and adjusting the historical provider margin data based on historical review score data, the historical review score data being an aggregate of data indicative of historical reviews of the particular provider (Leff: ¶ [0080] "The merchant's reviews web page 800 may also include an area that displays the merchant's reviews score in relation to one or more competitors. In the example merchant's reviews web page 800, the system provides a reviews score comparison bar graph under the heading your review score 860. The reviews score comparison bar graph shown under the heading 860 includes the merchant's name, the name of three competitors and a bar graph showing the reviews score for the merchant and the three competitors. The system provided reviews score comparison bar graph allows merchants to readily understand how their reviews rate in comparison to their selected competitors.” Furthermore, as cited in ¶ [0071] “The merchant reviews area 820 also displays information summarizing the review being shown 824 and the average rating 826. The summary of the review may include a list of the web sites represented, raw numbers of neutral, positive and negative reviews, percentages of neutral, positive and negative reviews, and a total number of reviews from the websites represented.”).
With respect to Claims 43 and 50:
All limitations as recited have been analyzed and rejected to claim 36. Claims 43 and 50 do not teach or define any new limitations beyond claim 36. Therefore they are rejected under the same rationale.

With respect to Claim 37:
Leff teaches:
The method of Claim 35, wherein determining the provider profile margin data comprises: determining the provider category based on the provider category data (Leff: ¶¶ [0170] [0171] “Online scores are based on data collected for the merchant's business within different component categories. The categories and category components may be amended, that is, added to and/or subtracted from, from time to time by the system as needed to reflect marketing effectiveness. The categories include, for example: exposure or visibility, reputation, promotions, and consumer interaction and communications. These categories are described in more detail below. A proprietary algorithm is applied to the data collected in the categories to derive a single overall marketing score for the merchant. There may be several additional scores for the merchant dependent on the data used to calculate the score. A public online score may be calculated using publically available data. A private online score may be calculated in whole or in part using data that is not publicly available. The algorithm used to calculate the scores may roll up to a category score for benchmarking purposes and also roll up for groups of businesses, such as franchise locations. The categories of data used in the scoring algorithm that computes the online score are described in the following paragraphs.”);
determining the provider location based on the provider location data (Leff: ¶¶ [0170] [0171] “Online scores are based on data collected for the merchant's business within different component categories. The categories and category components may be amended, that is, added to and/or subtracted from, from time to time by the system as needed to reflect marketing effectiveness. The categories include, for example: exposure or visibility, reputation, promotions, and consumer interaction and communications. These categories are described in more detail below. A proprietary algorithm is applied to the data collected in the categories to derive a single overall marketing score for the merchant. There may be several additional scores for the merchant dependent on the data used to calculate the score. A public online score may be calculated using publically available data. A private online score may be calculated in whole or in part using data that is not publicly available. The algorithm ;
calculating a provider quality score based on one or more of review data indicative of a quantity and a quality of consumer reviews of the provider, complaints data indicative of complaints received by consumer protection agencies corresponding to the provider, social data indicative of a social media presence, and refund data indicative of an amount of refunds issued (Leff: ¶¶ [0170] [0171] “Online scores are based on data collected for the merchant's business within different component categories. The categories and category components may be amended, that is, added to and/or subtracted from, from time to time by the system as needed to reflect marketing effectiveness. The categories include, for example: exposure or visibility, reputation, promotions, and consumer interaction and communications. These categories are described in more detail below. A proprietary algorithm is applied to the data collected in the categories to derive a single overall marketing score for the merchant. There may be several additional scores for the merchant dependent on the data used to calculate the score. A public online score may be calculated using publically available data. A private online score may be calculated in whole or in part using data that is not publicly available. The algorithm used to calculate the scores may roll up to a category score for benchmarking purposes and also roll up for groups of businesses, such as franchise locations. The categories of data used in the scoring algorithm that computes the online score are described in the following paragraphs.”); and
determining, via an aggregation function, the provider profile margin utilizing the provider category data, the provider location data, and the provider quality score data as inputs (Leff: ¶¶ [0170] [0171] “Online scores are based on data collected for the merchant's business within different component categories. The categories and category components may be amended, that is, added to and/or subtracted from, from time to time by the system as needed to reflect marketing effectiveness. .
With respect to Claims 44 and 51:
All limitations as recited have been analyzed and rejected to claim 37. Claims 44 and 51 do not teach or define any new limitations beyond claim 37. Therefore they are rejected under the same rationale.

With respect to Claim 38:
Leff teaches:
The method of Claim 35, wherein determining the promotion structure margin data based on one or more redemption parameters of the promotion comprises: determining the provider category (Leff: ¶ [0129] “The system aggregates and makes available a library of coupons, discounts and promotion offers sortable by category and type of offer along with related performance/meta data related to the use of the offer.”);
determining average margin data indicative of an average margin for the provider category (Leff: ¶ [0160] “The average transaction value (that is dollar amount) and number of transactions this data is collected for (e.g., there may be 50 redemptions of which 20 there was additional data collected ;
identifying discount data indicative of a discount provided to the consumer in the promotion (Leff: ¶ [0160] “The effective discount rate is used to calculate the true discount of the transaction including the additional dollars spent without a discount, e.g., offer discount is get $20 for $10, which is 50% discount, but if the average transaction value is $30, meaning the customers are spending $10 additionally at normal rates, then the effective discount rate is 33%, since $10 was paid for the offer and an additional $10 was paid at the point of sale, so $20 was paid for $30 of product/service delivered.”);
determining promotion target data indicative of a total number of promotion units to sell (Leff: ¶ [0160] “A distribution number may be the number of email offers delivered, the number views of a post on a third party website (such as, for example, FACEBOOK), the number of impressions of a GOOGLE pay-per-click keyword, the number of homes receiving a direct mail campaign item, etc.”); and
calculating, via a linear combination, the promotion structure margin as a function of the provider category data, the average margin data for the provider category, the discount data, and the promotion target data (Leff: ¶¶ [0159] [0160] “When the offer is distributed via the system, the information needed to compute the ROI analysis is automatically captured during the offer creation process and tracking within the system. When offers are distributed outside the system, such as, for example, via direct mail MONEYMAILER ad, newspaper ad, or GROUPON, the system may provide the merchant the ability to enter offer details into an online form provided by the system. The offer results by distribution channel may include, where applicable, some or all of the following:”).
With respect to Claims 45 and 52:
All limitations as recited have been analyzed and rejected to claim 38. Claims 45 and 52 do not teach or define any new limitations beyond claim 38. Therefore they are rejected under the same rationale.

With respect to Claim 40:
Leff does not explicitly disclose the method of Claim 34, wherein the determination of the provider margin data is based upon a weighting of one or more predefined factors and is dependent on which type or types of data are available.
However, Sakui further discloses wherein the determination of the provider margin data is based upon a weighting of one or more predefined factors and is dependent on which type or types of data are available (i.e. weighted average cost is based upon weighting of predefined factors and is dependent on other types of data available) (Sakui: ¶¶ [0051] [0052] “The borrowing cost refers to an interest rate of borrowings, and the equity cost refers to an expected return on equity demanded by stockholders, such as dividends paid to stockholders or an increase in retained earnings. The weighted average cost of capital may be expressed by dividing each of both sides of (4) by the invested capital…The weighted average cost of capital can be calculated by obtaining a weighted average of the borrowing cost and the equity cost in terms of the capital composition.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify Leff's determining historical information margin, provider profile margin, and promotion structure margin to include Sakui’s wherein the determination of the provider margin data is based upon a weighting of one or more predefined factors and is dependent on which type or types of data are available. One would have been motivated to do this in order “more properly evaluate each business of an enterprise and to appropriately evaluate the future of a new business planned so as to meet the requirement of both the stockholders (investors) and creditors.” (Sakui: ¶ [0003]).
With respect to Claims 47 and 54:
All limitations as recited have been analyzed and rejected to claim 40. Claims 47 and 54 do not teach or define any new limitations beyond claim 40. Therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 13-15 of the Remarks disclosed, filed on 03/22/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 34-54 have been considered and are persuasive:
The Applicant asserts “Specifically, the elements of the independent claims set forth an improved and more flexible and efficient process for utilizing the available data in its determination . See Paragraphs [0052] and [0053], which are reproduced, in part, below: [0052]...According to some embodiments, the combinations could be non-linear combinations. Accordingly, embodiments may advantageously provide for the flexible determination of a provider margin based upon an appropriate weighting of desired factors for particular cases, such as those described herein...Paragraphs [0053] then goes on to describe a series of cases where the ability to draw from each, utilizing a non-linear combination, improves the accuracy of the results. [0053] In Case 1, past historical information for the provider mi exists and a promotion structure is to be evaluated in determining the margin. In Case 2, no past historical information for the provider mi exists, but a promotion structure is to be evaluated in determining the margin. In Case 3, historical information for the provider mi exists, but no promotion structure is to be evaluated in determining the margin. In Case 4, no past historical information for the provider mi exists and no promotion structure is to be evaluated in determining the margin. Moreover, the elements of the independent claims set forth more efficient transaction process. See Paragraph [0024], which is reproduced, in part, below: [0052]...Various embodiments of the invention are directed to determining a provider margin 
The Examiner would additionally like to note that, as of the Amendments filed on 03/22/2021, the claims recite “providing a web-based interface configured for display at a merchant device and for receiving input of provider characteristic data; upon completion of the input process, receiving input, via the web-based interface configured for display at the merchant device, instructing the promotion and marketing service to define provider margin data; determining, by the processor, via access to a database, whether data indicative of one or more of a historical information margin and a provider structure margin is stored and available for access; and presenting, via the system interface configured for display at the merchant device, the provider margin data in real-time upon receiving the instruction to calculate the provider margin data. The limitations are indicative of integration into a practical application because they recite “improvements to the functioning of a computer, or to any other technology or technical field” (i.e. user interface and database management) - see MPEP Vanda Memo. Therefore, the rejection(s) of claim(s) 34-54 under 35 U.S.C. § 101 has been withdrawn.
Applicant’s arguments see pages 12-13 of the Remarks disclosed, filed on 03/22/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 34-54 over Leff in view of Sakui have been considered but are not persuasive. The Applicant asserts “Applicant submits that Leff and Sakui, taken alone or in combination, fail to teach or suggest the above-identified features of amended Claim 34. Specifically, Applicant submits that Leff and Sakui fail to teach or suggest that “…determining, by the processor, via access to a database, whether data indicative of one or more of a historical information margin and a provider structure margin is stored and available for access; determining, via a provider margin module and a processor, a provider profile margin and a positive return on investment margin, performing a deterministic computation of the inputs, and determining distributions results, and wherein the provider margin data is based on one or more of the provider characteristic data, the provider margin data being indicative of a provider margin for a promotion; aggregating, utilizing a non-linear combination, the historical information margin, the provider profile margin, the promotion structure margin, and the positive return on investment margin to generate the provider margin data,” as recited in amended Claim 22.” The Examiner respectfully disagrees:
The Examiner would like to refer the Applicant to ¶ [0038] of the Leff reference; “The system may be provided at a website. FIG. 3 is a flowchart showing an overview of the actions taken in using the system. When a merchant traverses the website, the system provides a main web page to the merchant, as shown in block 302. The main web page includes a link, button, or other user interface item to initiate the login process, as shown in block 302. The system 
The Examiner would like to refer the Applicant to ¶ [0037] of the Leff reference; “Much of the method to create a merchant database may be repeated to maintain and update the information in the database to keep it current and timely, and also to monitor and update for changes or activities of interest to a merchant, described below. The merchant database me be updated regularly by looping through the actions recited in blocks 220, 230 and 240, such as, for example, daily. The system may regularly monitor the merchant database for pertinent changes, as shown in block 250. In various embodiments, the system may daily, weekly, monthly, quarterly, etc. monitor the merchant database for: [a] changes, inconsistencies, corruptions, mistakes and the like in the merchant's information; [b] new ratings or reviews or changes or responses for ratings or reviews regarding the merchant or the merchant's competitors; [c] new competitors; [d] new information like new offers or communications, check-ins, likes, etc. for the merchant or its competitors; and [e] new listings found for the merchant. Based on this monitoring of the merchant database, the system may provide recommendations to the merchant and/or alerts to the merchant with recommendations about actions that should be taken in response to the monitoring, as shown in block 260.” It is clear from the disclosure above that the Leff reference teaches monitoring a merchant database to determine if any 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to promoting environmentally responsible activities.
U.S. Publication 2008/0243756 to Moon for disclosing a system and method may include receiving a non-linear content identifier request.  The system and method may further include identifying linear content metadata associated with the non-linear content identifier request, the linear content metadata representing at least one metadata keyword.  The system and method also may include identifying a relationship between the at least one metadata keyword and at least one non-linear content keyword.
U.S. Publication 2016/0125454 to Karloff for disclosing Systems and methods for managing advertisement campaign are provided.  The system includes one or more devices having a processor and a non-transitory storage medium accessible to the hardware processor.  The system includes a memory storing a database including campaign data.  The system also includes a server computer in communication with the database.  The server computer is programmed to receive a budget to be spent on a plurality of websites.  The server computer is programmed to estimate a parameter for a non-linear model based on the campaign data.  The server computer is programmed to estimate an expected number of conversions for each of the plurality of websites using the non-linear model with the estimated parameter.  The server computer is programmed to determine an allocation of impressions for the plurality of websites that maximizes an estimated total number of conversions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. 
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
May 10, 2021